DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Response to Amendment
	Applicant’s amendment to the Specification, Claims, and Drawings have overcome the objection and 112 rejections set forth in the Non-Final Office Action mailed on 09/03/2020.
	The claim amendments filed on 12/01/2020 have been entered.  Claims 1, 2, 4, 12, 15-17, 21, 24, 26, 31, 33-35, 38-42, 44-45, 48, 50, 56-57, 61-63 and 69 remain pending in the application.  Claims 39-42, 44-45, 48, 50, 56-57, and 61-63 are withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 15 that Becker teaches away because Becker discloses a synthetic fiber mesh comprised of non-absorbable non-sacrificial polymeric fibers.  The original claim set did not require that the non-sacrificial polymeric fiber be non-absorbable non-sacrificial generally 
      In response to applicant’s argument on page 16 with respect to the residual polymeric mesh being a non-degradable mesh.  Paragraph 0016 of Peniston teaches that the first and second fibers are absorbable.  The first fiber is a fast-absorbable fiber and the second fiber is a slow-absorbably fiber, therefore the residual mesh would not necessarily be non-degradable.  After the degradation of the absorbable fiber (i.e. first fiber), the second fiber is substantially degraded over a relatively long period of time (e.g. 9-60 months).  
	A new rejection has been set forth due to the newly amended limitations, and these arguments are fully addressed in the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peniston et al (US 2013/0267137 A1).


Regarding claim 16, Peniston discloses an expandable absorbable implant comprising a lattice or mesh (paragraph 0002), wherein the lattice or mesh comprises absorbable sacrificial polymeric fibers or struts and absorbable non-sacrificial polymeric fibers or struts (paragraph 0016), wherein the molecular alignment of the polymeric chains in the sacrificial polymeric fibers or polymeric struts is less than the paragraphs 0023, 0024, 0025, 0026, 0027, 0028, and 0030 disclose absorbable polymer fibers that can be used for the absorbable sacrificial polymeric fibers and absorbable non-sacrificial polymeric fibers, therefore, because the applicant’s specification explains molecular alignment as (excerpt taken from page 9, lines 4-10 of applicant’s disclosure, "Oriented" as generally used herein refers to molecular alignment of polymer chains r chin a material. A polymer that has been stretched becomes partly oriented and then highly oriented, and the tensile strength increases with increasing orientation. For example, an unoriented polymeric fiber may be stretched to orient the fiber which results in a polymeric fiber with higher tensile strength. An "oriented mesh" means a mesh made with oriented fibers”), therefore, as is stated in paragraph 0050 of Peniston, the absorbable non-sacrificial polymer fibers allows an elongation of 40-90%, therefore, using the definition of molecular alignment from the applicant’s disclosure the molecular alignment of the polymeric chains in the absorbable polymeric fibers is less than the molecular alignment of the polymeric chains in the non-sacrificial polymeric fibers or struts considering they have only experienced elongation of the mesh of no more than 10-30%) .
Regarding claim 69, Peniston discloses wherein the sacrificial polymeric fibers or polymeric struts are unoriented (paragraph 0050, the initial polymeric mesh allows an elongation of no more than 10%, 20%, or 30% of the residual polymeric mesh, therefore, the sacrificial polymeric fibers are not stretched to induce orientation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1, 2, 4, 15, 17, 21, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Reference U in view of Peniston et al (US 2013/0267137 A1).

Regarding claim 1, Reference U discloses an expandable absorbable breast implant comprising a lattice or mesh (page 915, column 1, lines 35-38 “TIGR Matrix Surgical Mesh”), wherein the lattice or mesh comprises absorbable sacrificial polymeric fibers or struts and absorbable non-sacrificial polymeric fibers or struts, wherein the sacrificial polymeric fibers or polymeric struts of the implant degrade in vivo faster than the non-sacrificial polymeric fibers or polymeric struts (page 915, column 2, lines 33-61).
Reference U discloses the invention substantially as claimed.
However, Reference U does not disclose wherein the implant is expandable by at least 45% in one or more directions.
Peniston teaches an expandable absorbable lattice or mesh which comprises absorbable sacrificial polymeric fibers or struts and absorbable non-sacrificial polymeric fibers or struts, wherein the sacrificial polymeric fibers or polymeric struts of the implant degrade in vivo faster than the non-sacrificial polymeric fibers or polymeric struts which is analogous art (see Peniston, paragraph 0016), wherein the implant is expandable by at least 45% in one or more directions (see Peniston, paragraph 0050).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Reference U by providing wherein the implant is expandable by at least 45% in one or more directions as taught by Peniston because this allows for the expansion of the mesh with the surrounding tissue.  Additionally, the results would be predictable.  Such modification would have comprised only the simple substitution of one known synthetic mesh for another to obtain no more than  
Regarding claim 2, as set forth supra, the combination discloses wherein one or more dimensions of the implant are expandable by 45 to 100% when placed in the vicinity of the tissue expander by attaching the implant to a pectoralis major muscle, by inflation of a tissue expander, within 4 months of implantation (see Reference U, the TIGR matrix of Reference U is sutured to the pectoralis major muscle in place of ADM and in the vicinity of a tissue expander which is a surgical procedure that is within the level of skill of one having ordinary skill in the art (see Reference U, page 914, column 2, line 16- page 915, column 1, line 38), when the surgical mesh taught by Peniston is sutured to the pectoralis major muscle in substitution for the TIGR matrix disclosed by Reference U utilizing the surgical technique employed by Reference U, and the sacrificial polymeric fiber (i.e. first fiber) of Peniston is absorbed within 4 months (see Peniston, paragraph 0016; paragraph 0041), the mesh material taught by Peniston is expandable in one or more dimensions by 45 to 100% (see Peniston, paragraph 0050) by the inflation of the tissue expander of Reference U). 
Regarding claim 4, as set forth supra, the combination discloses wherein the implant has one or more of the following properties: 
(i) a thickness between 100 µm and 1 cm (see Peniston, paragraph 0052); 
(ii) dimensions between 5 cm x 15 cm and 15 cm x 30 cm; 
(iii) average pore diameter greater than 75 µm and less than 5 mm (see Peniston, paragraph 0049, lines 9-21); 
(iv) fenestrations (see Peniston, paragraph 0049, lines 1-6); 
(v) a suture pullout strength of the implant is between 10 gf, and 20 kgf; or 
  
Regarding claim 15, as set forth supra, the combination discloses wherein the sacrificial and non-sacrificial polymeric fibers or polymeric struts have different molecular orientations, different average diameters or widths, different weight average molecular weights, or combinations thereof (see Peniston, paragraph 0032, lines 1-5; paragraph 0033).  
Regarding claim 17, as set forth supra, the combination dislcoses wherein: 
(a) the sacrificial polymeric fibers or polymeric struts have one or more of the following properties: 
(i) an elongation to break of between 100% and 1,000% (see Peniston, paragraph 0048), 
(ii) a tensile strength between 50 MPa and 300 MPa, 
(iii) a tensile modulus between 70 MPa and 400 MPa and 
(iv) an average fiber diameter from 10 µm to 500 µm (see Peniston, paragraph 0015 “the first fiber is an absorbable fiber”; paragraph 0033, lines 1-6) or an average strut width from 10 µm to 500 µm: and/or 
(b) the non-sacrificial polymeric fibers or polymeric struts have one or more of the following properties: 
(i) an elongation to break of between 10% and 100% (see Peniston, paragraph 0050, lines 9-10, 
(ii) a tensile strength between 301 and 1,300 MPa, 
(iii) a tensile modulus between 401 MPa and 1 GPa: and 
see Peniston, paragraph 0015 “second fiber is a non-absorbable fiber”; paragraph 0033, lines 6-9), or an average strut width from 50 µm to 500 µm.  
Regarding claim 21, as set forth supra, the combination discloses wherein the implant is macro-porous (see Peniston, paragraph 0049, lines 9-21): has a strength retention three months after implantation in the body of at least 40% of its original tensile strength or burst strength: or is completely absorbed within 24 months of implantation in the body.  
Regarding claim 26, as set forth supra, the combination discloses wherein the implant is expandable when attached in the breast in the vicinity of a tissue expander, by inflation of the tissue expander, and wherein the implant is expandable over a period between the time of implantation and 6 months post-implantation (see Reference U, the TIGR matrix of Reference U is sutured to the pectoralis major muscle in place of ADM in the vicinity of the tissue expander which is a surgical procedure that is within the level of skill of one having ordinary skill in the art (see Reference U, page 914, column 2, line 16- page 915, column 1, line 38), when the surgical mesh taught by Peniston is sutured to the pectoralis major muscle in substitution for the TIGR matrix disclosed by Reference U utilizing the surgical technique employed by Reference U, and the sacrificial polymeric fiber (i.e. first fiber) of Peniston is absorbed within 6 months (see Peniston, paragraph 0016; paragraph 0041), the mesh material taught by Peniston is expandable (see Peniston, paragraph 0050) by the inflation of the tissue expander of Reference U).
Regarding claim 31, as set forth supra, the combination discloses wherein the implant, lattice, mesh, fibers or struts become more oriented upon expansion (according to page 9, lines 5-7 of applicant’s disclosure a polymer that is stretched becomes highly oriented, therefore, when the fibers of the construct undergo elongation the fibers will become more oriented).  


Claims 12, 33-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Reference U in view of Peniston et al (US 2013/0267137 A1) as applied to claims 1 and 31, and further in view of Rizk et al (US 2015/0313700 A1).

Regarding claim 12, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the implant comprises poly-4-hydroxybutyrate or copolymer thereof.
Rizk teaches an implantable mesh wherein the implant comprises poly-4-hydroxybutyrate or copolymer thereof (see Rizk, paragraph 0012, lines 4-16; paragraph 0060 discloses that the mesh of Rizk can be comprised of sacrificial (i.e. absorbable) or non-sacrificial (i.e. non-absorbable) fibers).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the implant comprises poly-4-hydroxybutyrate or copolymer thereof as taught by Rizk because poly-4-hydroxybutyrate is a strong, pliable thermoplastic polyester that has a relatively simple structure (see Rizk, paragraph 0036, lines 6-8).  Additional, poly-4-hydroxybutyrate is a strong extensible polymer with an extension to break of about 1000% (see Rizk, paragraph 0036 lines 32-34).  Furthermore, the results would be predictable.  It has been held within the general skill of a person having ordinary skill in the art to select a known material based on its suitability for its intended use.  (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) (See MPEP 2144.07)).
Regarding claim 33, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the implant, lattice, mesh or fibers comprising poly-4-hydroxybutyrate or copolymer thereof that is unoriented or partially oriented prior to expansion of the implant and/or has one or more of the following properties: 
(i) an elongation to break between 50% and 1,000% 
(ii) a tensile strength between 50 MPa and 300 MPa 
(iii) a tensile modulus between 70 MPa and 400 MPa. 
Rizk teaches an implantable mesh wherein the implant, lattice, mesh or fibers comprising poly-4-hydroxybutyrate or copolymer thereof (see Rizk, paragraph 0012, lines 4-16; paragraph 0060 discloses that the mesh of Rizk can be comprised of sacrificial (i.e. absorbable) or non-sacrificial (i.e. non-absorbable) fibers) that is unoriented or partially oriented prior to expansion of the implant and/or has one or more of the following properties: 
see Rizk, paragraph 0054, lines 11-13) 
(ii) a tensile strength between 50 MPa and 300 MPa (see Rizk, paragraph 0054, lines 9-11),  
(iii) a tensile modulus between 70 MPa and 400 MPa (see Rizk paragraph 0054, lines 13-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the implant, lattice, mesh, or fibers comprise poly-4-hydroxybutyrate or copolymer thereof as taught by Rizk because poly-4-hydroxybutyrate is a strong, pliable thermoplastic polyester that has a relatively simple structure (see Rizk, paragraph 0036, lines 6-8).  Additional, poly-4-hydroxybutyrate is a strong extensible polymer with an extension to break of about 1000% (see Rizk, paragraph 0036 lines 32-34).  Furthermore, the results would be predictable.  It has been held within the general skill of a person having ordinary skill in the art to select a known material based on its suitability for its intended use.  (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) (See MPEP 2144.07)).
Regarding claim 34, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the implant, lattice, mesh, fibers or struts comprise poly-4-hydroxybutyrate or copolymer thereof, and the poly-4-hydroxybutyrate or copolymer thereof becomes more oriented upon expansion of the implant.
Rizk teaches an implantable mesh wherein the implant, lattice, mesh, fibers or struts comprise poly-4-hydroxybutyrate or copolymer thereof (see Rizk, paragraph 0012, lines 4-16; paragraph 0060 discloses that the mesh of Rizk can be comprised of sacrificial (i.e. absorbable) or non-sacrificial (i.e. non-absorbable) fibers), and the poly-4-hydroxybutyrate or copolymer thereof becomes more oriented upon expansion of the implant (according to page 9, lines 5-7 of applicant’s disclosure a polymer that is stretched becomes highly oriented; see Rizk, paragraph 0054, lines 11-13; paragraph 0070, lines 11-13, , therefore, when the P4HB fibers of Rizk are substituted for the combination disclosed above, when the construct undergoes elongation the P4HB fibers will become more oriented).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the implant, lattice, mesh, fibers, or struts comprise poly-4-hydroxybutyrate or copolymer thereof, and the poly-4-hydroxybutyrate or copolymer thereof becomes more oriented upon expansion of the implant as taught by Rizk because poly-4-hydroxybutyrate is a strong, pliable thermoplastic polyester that has a relatively simple structure (see Rizk, paragraph 0036, lines 6-8).  Additional, poly-4-hydroxybutyrate is a strong extensible polymer with an extension to break of about 1000% (see Rizk, paragraph 0036 lines 32-34).  Furthermore, the results would be predictable.  It has been held within the general skill of a person having ordinary skill in the art .  (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) (See MPEP 2144.07)).
Regarding claim 35, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not discloses wherein the sacrificial fibers or struts and non-sacrificial fibers or struts of the implant both comprise poly-4-hydroxybutyrate or copolymer thereof or are both made solely of poly-4-hydroxybutyrate or copolymer thereof.
Rizk teaches an implantable mesh wherein wherein the sacrificial fibers or struts and non-sacrificial fibers or struts of the implant both comprise poly-4-hydroxybutyrate or copolymer thereof see Rizk, paragraph 0012, lines 4-16; paragraph 0060 discloses that the mesh of Rizk can be comprised of sacrificial (i.e. absorbable) or non-sacrificial (i.e. non-absorbable) fibers), or are both made solely of poly-4-hydroxybutyrate or copolymer thereof.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the sacrificial fibers or struts and non-sacrificial fibers or struts of the implant both poly-4-hydroxybutyrate or copolymer thereof, and the poly-4-hydroxybutyrate or copolymer thereof becomes more oriented upon expansion of the implant as taught by Rizk because poly-4-hydroxybutyrate is a strong, pliable thermoplastic polyester that has a relatively simple structure (see Rizk, paragraph 0036, lines 6-8).  Additional, poly-4-hydroxybutyrate is a strong extensible polymer with an extension to break of about 1000% (see Rizk, paragraph 0036 lines 32-34).  Furthermore, the results would be predictable.  It has been held within the general skill of a person having ordinary skill in the art to select a known material based on its suitability for its intended use.  (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) (See MPEP 2144.07)).
Regarding claim 38, as set forth supra, the combination discloses wherein the implant has been sterilized using ethylene oxide, gamma-irradiation or electron beam irradiation (see Rizk, paragraph 0069).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Reference U in view of Peniston et al (US 2013/0267137 A1) as applied to claim 1, and further in view of Becker (US 2012/0184974 A1).

Regarding claim 24, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein the shape of the implant is selected from one or more of the following: anatomical, two-dimensional, three-dimensional, 445309453 TEPH 150077930/00162elliptical, symmetric, asymmetric, teardrop, square, rectangular, circular, hemi-ellipsoid, dome, partial dome, crescent, donut, and cone.
Regarding claim 24, Becker discloses wherein the shape of the implant is selected from one or more of the following: anatomical (Figures 3 and 4), two-dimensional, three-dimensional (Figures 3, 4, 10a), 445309453 TEPH 150077930/00162elliptical (Figure 10a), symmetric (Figure 10a), asymmetric, teardrop, square, rectangular, circular, hemi-ellipsoid, dome (Figure 10a), partial dome (Figures 3 and 4), crescent, donut, and cone (Figure 3, paragraph 0043, lines 1-4).  
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (See MPEP 2144.04.IV.B)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                         
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774